Citation Nr: 0701431	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-37 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date prior to October 16, 2003, 
for the grant of service connection for chronic lymphocytic 
leukemia (CLL).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for CLL and assigned a 100 percent rating 
from October 16, 2003.  


FINDINGS OF FACT

1.  The RO received the veteran's formal claim for service 
connection for CLL on October 23, 1995; there is no formal or 
informal claim for service connection for CLL prior to that 
date.

2.  The pertinent regulation was amended on October 16, 2003, 
to include CLL as a disease shown to be associated with Agent 
Orange exposure, and to which a presumption of service 
connection applies to veterans of the Vietnam War.

3.  The determination to include CLL as a disease to which 
the presumption of service connection applies was made 
pursuant to the authority of the Veterans Education and 
Benefits Expansion Act of 2001, not the Agent Orange Act of 
1991.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 16, 
2003, for the award of service connection for CLL have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.114, 3.400, 3.816 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The VCAA letter pertained to the issue of 
service connection.  The matter of the proper effective date 
is a "downstream" issue, i.e., an issue relating to the claim 
but arising after the beginning of the claims process.  With 
regard to that issue, VA has taken the proper action in 
accordance with 38 U.S.C.A. § 5104.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The statement of the case addressed the effective date matter 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  In the instant case the facts are not in 
dispute; resolution of the veteran's appeal is dependent on 
interpretation of the holdings in a Federal Court case.  The 
veteran could not submit any additional evidence that could 
potentially change the outcome.  VA has no further duty, 
therefore, to notify him of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the 
appeal.

Nevertheless, as noted above, the veteran was notified of 
VCAA.

The veteran and his representative maintain that his claim of 
service connection for CLL was filed in October 1995.  As 
such, they contend that the effective date of service 
connection should date back to October 1995, particularly 
since his CLL has been in the active phase since then.  They 
provide a copy of Nehmer v. United States Veterans 
Administration, 284 F.3d 1158 (9th Cir. 2002) (Nehmer), in 
support of the claim.  

Ordinarily, if compensation is awarded pursuant to a 
liberalizing law or VA issue, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed more than one 
year after the effective date of the liberalizing law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of the request for review.  The 
provisions of this paragraph are applicable to original and 
reopened claims as well as claims for increase.  See 38 
U.S.C.A. § 5110(g); McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 3.114, 
3.400(p).

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, the United States 
District Court for the Northern District of California 
(District Court), in a May 1989 decision, invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
readjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court. Paragraph 3 of the stipulation and 
order provided:

 [a]s soon as a final rule is issued service connecting, 
based on dioxin exposure, any ... disease which may be 
service connected in the future pursuant to the Agent 
Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the 
Court's May 3, 1989 Order.

According to Paragraph 5, the effective date for disability 
compensation based on the readjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to readjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the readjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F.Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the readjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  See 
Nehmer v. United States Veterans Administration, 284 F.3d 
1158, 1161 (9th Cir. 2002) (Nehmer III).

Following the decision of the 9th Circuit in 2002, VA issued 
a regulation at 38 C.F.R. § 3.816 establishing the criteria 
for determining an effective date for service connection for 
a disease based on Agent Orange exposure.  According to the 
regulation, if a Nehmer class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A Nehmer class member is defined as a 
Vietnam veteran who has a "covered herbicide disease."  A 
"covered herbicide disease" means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991.  38 C.F.R. § 3.816.

A VAV Form 21-526, Veteran's Application for Compensation or 
Pension, was received on October 23, 1995.  The veteran 
claimed therein that service connection for CLL was 
warranted.  Thus, the RO received the veteran's formal claim 
for service connection for CLL on October 23, 1995.  There is 
no formal or informal claim for service connection for CLL 
prior to that date.

At the time the veteran's original formal claim was filed, 
CLL was not included in the list of diseases that had been 
shown to be related to Agent Orange exposure, and to which 
the presumption of service connection applied for veterans 
who had served in Vietnam.  38 C.F.R. § 3.309(e) (1995).

On October 16, 2003, VA published in the Federal Register an 
amendment to 38 C.F.R. § 3.309(e) to include CLL as a disease 
to which the presumption of service connection applied.  See 
Disease Associated With Exposure to Certain Herbicide Agents: 
Chronic Lymphocytic Leukemia, 68 Fed. Reg. 59,540 (October 
16, 2003).  The inclusion of that disease was not, however, 
"pursuant to the Agent Orange Act of 1991."  The Nehmer 
Stipulation and Order pertained only to diseases found to be 
presumptively service connected "pursuant to the Agent Orange 
Act of 1991."  See Paragraph #3 of the Stipulation and Order, 
Nehmer II.  The provision of the Agent Orange Act of 1991, 
Pub. L. No. 102-4, 105 Stat. 11 (1991), that authorized the 
Secretary of Veterans Affairs to establish a presumption of 
service connection for diseases shown to be statistically 
associated with herbicide exposure expired September 30, 
2002.  Although the authority to establish presumptive 
diseases has been extended to September 30, 2015, that 
authority was based on the Veterans Education and Benefits 
Expansion Act of 2001, not the Agent Orange Act of 1991.  See 
Effective Dates of Benefits for Disability or Death Caused by 
Herbicide Exposure; Disposition of Unpaid Benefits After 
Death of Beneficiary, 68 Fed. Reg. 4132, 4134 (January 28, 
2003).  The rules for establishing an effective date required 
by the Stipulation and Order do not, therefore, apply to any 
disease found to be presumptively service connected after 
September 30, 2002.

Because CLL was found to be presumptively service connected 
after September 30, 2002, that determination was made 
pursuant to the authority of the Veterans Education and 
Benefits Expansion Act of 2001, not the Agent Orange Act of 
1991.  The Stipulation and Order in Nehmer does not, 
therefore, apply to the veteran's claim.  Because the 
holdings in Nehmer do not apply, the effective date for the 
grant of service connection is governed by 38 C.F.R. § 3.114.  
Pursuant to that regulation, the effective date for the grant 
of service connection cannot precede the effective date of 
the liberalizing regulation, which in this case was 
October 16, 2003.  For these reasons the Board finds that 
entitlement to an effective date prior to October 16, 2003, 
for the grant of service connection for CLL is not shown as a 
matter of law.
ORDER

Entitlement to an effective date prior to October 16, 2003, 
for the grant of service connection for CLL is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


